Citation Nr: 0113400	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  99-11 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of spontaneous pneumothorax of left lung.




REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from May 1971 to May 
1974.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
February 1999, by the Pittsburgh, Pennsylvania Regional 
Office (RO), which denied the veteran's claim for a 
compensable evaluation for spontaneous pneumothorax of the 
left lung.  The notice of disagreement with that 
determination was received in April 1999.  The statement of 
the case was issued in April 1999.  The substantive appeal 
was received in June 1999.  The veteran appeared and offered 
testimony at a hearing before a hearing officer at the RO in 
September 1999.  A transcript of the hearing is of record.  
VA progress notes were received in May 2000.  A supplemental 
statement of the case was issued in June 2000.  The appeal 
was received at the Board in October 2000.  

The veteran has been represented throughout his appeal by The 
American Legion, which submitted written argument to the 
Board in April 2001.  


REMAND

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist. Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, ___ (Nov. 9, 2000) (to be codified as amended at 
38 U.S.C. § 5107).  Because the veteran's claim in the 
present case was already well-grounded this aspect of the new 
law does not affect his appeal; however, in addition, the 
duty to assist itself was amplified and more specifically 
defined by statute.  See VCAA, § 3(a) (to be codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A).  Moreover, VA 
has a duty to assist unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  Id.  

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, § 3(a) (to be codified as amended at 38 U.S.C. § 
5103A).  This assistance specifically includes obtaining all 
relevant records, private or public, adequately identified by 
the claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The RO has evaluated the veteran's respiratory condition 
under the criteria of 38 C.F.R. § 4.97, Code 6843, pertaining 
to traumatic chest wall defect, pneumothorax, hernia, etc.  
This code primarily rates the respiratory condition under the 
general rating formula for restrictive lung disease based on 
pulmonary function study test results including Forced 
Expiratory Volume in one second (FEV-1), or the ratio of 
Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC), or Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath method (DLCO (SB)).  38 
C.F.R. § 4.97, Code 6843.  

In reviewing the record, the Board finds that further 
development is required in order to properly evaluate the 
current nature of the veteran's service-connected disorder.  
Significantly, the records reflect that the veteran has been 
diagnosed with various pulmonary disorders.  While the VA 
examination in December 1998 reported a finding of COPD, the 
examiner failed to provide any opinion as to whether COPD was 
in any way related to the veteran's service-connected 
spontaneous pneumothorax.  In addition, during a clinical 
visit in April 2000, the examining nurse stated that the 
veteran's COPD was most likely secondary to chronic tobacco 
use.  Again, the nurse did not clearly distinguish what 
symptomatology, if any, was secondary to the residuals of a 
spontaneous pneumothorax in contrast to that which might be 
secondary to an unrelated disability or disabilities.  No 
medical opinion exists within the claims folder which 
discusses the impact of the veteran's non-service connected 
COPD on his service connected disorder.  

In a brief submitted to the Board in April 2000, the 
veteran's representative essentially argued that the 
veteran's COPD was secondary to the service-connected 
pneumothorax.  Since both disabilities are evaluated on the 
basis of pulmonary function tests, the issue of whether COPD 
is service connected, is inextricably intertwined with the 
evaluation for pneumothorax.  The issue of entitlement to 
service connection for COPD has not been adjudicated by the 
RO and must be referred back to that agency for such 
adjudication.  Bruce v. West, 11 Vet. App. 405 (1998).

Since the veteran's service-connected disability is rated on 
the basis of pulmonary function test results, it is important 
to distinguish between pulmonary functional impairment due to 
his service-connected residuals of spontaneous pneumothorax 
from any nonservice-connected lung condition that may be 
present.  The Board concludes that, as the veteran currently 
has a non-service connected disorder which will affect his 
pulmonary function tests, and a long history of smoking, an 
opinion regarding the additional disability attributable to 
the non-service connected disorder should be requested.  It 
is the Board's judgment that a more current VA pulmonary 
examination, that includes a review of all of the relevant 
medical evidence in the claims file, is warranted.  Caffrey 
v. Brown, 6 Vet. App. 377 (1994); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  An examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  

To ensure due process, and to ensure that the VA has met its 
duty to assist the veteran in developing the facts pertinent 
to his appeal, the case is hereby REMANDED to the RO for the 
following development: 

1.  The RO should instruct the veteran to 
prepare a detailed list (names, 
addresses, dates) of all VA and non-VA 
medical providers who have examined or 
treated him for respiratory disability 
since 1998.  The RO should directly 
contact all identified medical providers 
and obtain copies of all relevant medical 
records that are not already on file.  38 
C.F.R. § 3.159.  

2.  The veteran should be scheduled for a 
VA pulmonary examination, to determine 
the nature and extent of his service-
connected disability in the left lung.  
The claims file and a copy of this remand 
must be made available to the examiner 
for review.  All indicated studies should 
be performed, including pulmonary 
function tests, which yield all necessary 
results for rating the disorder under 
Code 6843, such as FEV-1, FEV-1/FVC, and 
DLCO (SB).  The examiner should provide 
an assessment as to the degree of 
disability associated with the 
respiratory disorder; descriptive terms 
such as mild, moderate, severe and 
pronounced are preferred.  After 
reviewing the claims folder and examining 
the veteran, the examiner should fully 
articulate any findings and symptoms that 
are related to the service-connected left 
spontaneous pneumothorax, and dissociate, 
to the extent possible, pulmonary 
pathology attributable to disorders, such 
as COPD, for which service connection is 
not currently in effect.  To the extent 
the residuals of spontaneous pneumothorax 
are asymptomatic, that should be 
specifically set forth.  To the extent, 
if any, that the residuals of spontaneous 
pneumothorax affect the COPD or other 
pulmonary pathology identified, that too 
should be specifically set forth.  Any 
opinions expressed as to the severity of 
spontaneous pneumothorax must be 
accompanied by a complete rationale.  The 
examiner should express an opinion as to 
whether there is any relationship between 
the pneumothorax and the COPD, and 
describe the nature of that relationship.

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in compliance with 
the directives of this remand and if they 
are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

4.  Then, the RO should adjudicate the 
issue of entitlement to service 
connection for COPD, and readjudicate the 
veteran's claim for an increased 
evaluation for residuals of a spontaneous 
pneumothorax of the left lung.  If the 
determination remains adverse to the 
veteran in any way, both he and his 
representative should be furnished a 
supplemental statement of the case 
dealing with any issue remaining on 
appeal.  This document should include 
detailed reasons and bases for the 
decisions reached.  They should then be 
afforded the applicable time period in 
which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is deemed necessary to evaluate his 
claim and that his failure, without good cause, to report for 
scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




